Appeal, insofar as it was taken from the Appellate Division orders entered February 2, 1990, March 16, 1990 and September 26, 1990, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the orders do not finally determine the action within the meaning of the Constitution; appeal, insofar as it was taken from the Appellate Division order entered April 6, 1990, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question.